Title: From George Washington Adams to Louisa Catherine Johnson Adams, 18 July 1826
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					My dear Mother
					Quincy 18th. July 1826.
				
				Your excellent letter to me arrived at the close of the last week and was brought to me by John from Boston: The hasty letter written to my Father on the morning of the 5th. to announce the melancholy event of the preceding day was followed by so many others to different persons of your family at Washington that I was not anxious concerning the transmission of regular information to you from here. The necessity of immediate attention to the funeral rites and of such preparation as was proper in our circumstances threw a responsibility upon me which required careful and discriminating vigilance: it was, I knew, the wish of my deceased Grandfather and I believed would be that of my Father, to have no splendid spectacle at the interment and we therefore determined to ask no public marks of respect while it was not our purpose to prevent or repress them. You have probably seen Mr Quincys account of the funeral which he told me was very much in detail. Since the funeral the family have lived in quiet and repose: they expected that my Father would come on immediately upon learning his Fathers death but his arrival on Wednesday last was a surprize. He is well and John is also well. I had hoped to see you also but perhaps you will be happier at Washington than you could be here in witnessing the final arrangements whatever they may be. Having here no convenience for writing I must after requesting love to all and especially to Charles ask your acceptance of the affection of your son
				
					George Washington Adams.
				
				
			